DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 are objected to because of the following informalities:  there is two claims numbered 2, for  the purpose of examination, the claims will be called 2A and 2B.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beiler (US 2018/0194410). Beiler discloses a vehicle drive system comprising:
 	a hub assembly (550) having a wheel hub (see figure 3) upon which a wheel assembly is secured; 
a drive assembly configured to selectively transmit a motive force to cause the hub to turn, the drive assembly includes: 
a motor (310) with a rotatable motor output shaft (316); 
a transmission assembly (330) connected to the motor and receiving in the rotatable motor output shaft into an input opening therein (see figure 5 as the motor output shaft 316 goes into an input opening of the transmission 330); 
a driveshaft (340,342, 574) connected to an output from the transmission assembly; and 
a clutch assembly (586,584) connected to the hub assembly and engageable to the driveshaft.
Regarding claim 2A, wherein the driveshaft (340, 342) includes a first end that mechanically engages with a transmission output and an opposite second end corresponding to the clutch assembly (see figure 11).
		Regarding claim 2B, wherein the driveshaft laterally slides (see Para. 0102) towards and away from the transmission output while remaining mechanically engaged with the transmission output that is keyed to correspond with the driveshaft in order to accept and positively engage the driveshaft.
		Regarding claim 3, wherein the opposite second end is keyed (see figure 16) so as to be mechanically engaged with a first driving clutch element of the clutch assembly.
		Regarding claim 4, wherein the hub assembly includes a wheel hub upon which the wheel assembly is secured (see figures 1 and 2).
		Regarding claim 5, wherein the section (574) of the driveshaft extends through the wheel hub upon which the wheel is to be mounted (see figure 11).
		Regarding claim 12, the motor is hydraulic.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611         

/TONY H WINNER/Primary Examiner, Art Unit 3611